DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 11 line 6 recites the limitation "the first device" therein.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claim(s) 9-10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 4-7, 11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0264251 A1) and Schoenberg et al. (US 2021/0072373 A1). 

Claim 1, the prior art as in wang et al. disclose of a method comprising: establishing, by a first device comprising a first ultra-wideband (UWB) antenna, a connection with a second device having a second UWB antenna (fig.1 (102); par [4, 20]); determining, by the first device, an orientation of the first device relative to the second device, according to one or more UWB measurements between the first UWB antenna of the first device and the second UWB antenna of the second device (par [4, 18]).

But the prior art never specify as receiving, by the first device, audio signals corresponding to the second device; and rendering, by the first device, the audio signals into audio output to a user of the first device according to the determined orientation.  

	But such aspect herein Schoenberg et al. disclose receiving, by the first device, audio signals corresponding to the second device; and rendering, by the first device, the audio signals into audio output to a user of the first device according to the determined orientation (par [5, 7, 26, 185, 193]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted receiving, by the first device, audio signals corresponding to the second device; and rendering, by the first device, the audio signals into audio output to a user of the first device according to the determined orientation so as to exchange such audio information based on authenticated measure. 

4. The method of claim 1, wherein first device or the second device comprises a plurality of UWB antennas, and wherein determining the orientation comprises determining an angle of arrival (AoA) of the first device relative to the second device (wang-par [4, 20]).  

5. The method of claim 1, further comprising: displaying, by the first device, a user interface including representations of a plurality of second users, each of the plurality of second users corresponding to a respective audio source; wherein rendering the audio comprises: rendering, by the first device, the audio signals as audio output to the user of the first device according to the determined orientation, the audio signals comprising audio data from at least some of the respective audio sources (Scho-fig.13; par [68,196]).  

6. The method of claim 5, wherein rendering the audio signals comprises rendering, by the first device, the audio signals to the user of the first device according to the determined orientation with respect to representations of the plurality of second users on the user interface (Scho-fig.13; par [68, 185,  193, 196]).  

7. The method of claim 6, further comprising selecting, by the first device, one of the respective audio sources for incorporating audio data into the audio signals rendered by the first device, according to the determined orientation (Scho-fig.13; par [68, 185,  193, 196]).   

11. A device comprising: a first ultra-wideband (UWB) antenna; and one or more processors configured to: establish a connection with a second device having a second UWB antenna (fig.1 (102/130); abstract; par [4, 20]); determine an orientation of the first device relative to the second device, according to one or more UWB measurements between the first UWB antenna of the first device and the second UWB antenna of the second device (par [4, 18]).

Although, lacking is such aspect as receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation.  


	But such aspect herein Schoenberg et al. disclose receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation (par [5, 7, 26, 185, 193]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation so as to exchange such audio information based on authenticated measure. 

14. The device of claim 11, wherein first device or the second device comprises a plurality of UWB antennas, and wherein determining the orientation comprises determining an angle of arrival (AoA) of the first device relative to the second device (wang-par [4, 20]).   

Claim(s) 15-17 which in substance disclose the same feature as in claim (s) 5-7 has been analyzed and rejected accordingly. 

Claim 20, the prior art as in Wang et al. disclose of a  non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: establish a connection between a first device comprising a first ultra-wideband (UWB) antenna and a second device having a second UWB antenna (fig.1 (102); abstract; par [4, 20]); determine an orientation of the first device relative to the second device, according to one or more UWB measurements between the first UWB antenna of the first device and the second UWB antenna of the second device (par [4, 18]).

Although, lacking is the issue regarding receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation.  

	But such aspect herein Schoenberg et al. receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation (par [5, 7, 26, 185, 193]). Thus, one of the ordinary skills in the art could have modified the art by adding such noted receive audio signals corresponding to the second device; and render the audio signals into audio output to a user of the first device according to the determined orientation so as to exchange such audio information based on authenticated measure. 


Claim(s)  2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0264251 A1) and Schoenberg et al. (US 2021/0072373 A1) and Hosoi et al. (US 2020/0068308 A1).

2. The method of claim 1, but the art never specify as wherein the audio signals are received by the first device from the second device, and wherein the audio signals are generated by a microphone of the second device.  

	But Hosoi et al. disclose of such audio signals are received by the first device from the second device, and wherein the audio signals are generated by a microphone of the second device (fig.3 (23); par [1294]). Thus, one of the ordinary skills in the art could have modified the art by adding such audio signals are received by the first device from the second device, and wherein the audio signals are generated by a microphone of the second device so as to enable the two-way conversation. 

Claim(s) 12 which in substance disclose the same feature as in claim (s) 2 has been analyzed and rejected accordingly. 

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0264251 A1) and Schoenberg et al. (US 2021/0072373 A1) and Gigandet et al. (US 2021/0160613 A1).

8. The method of claim 1, further comprising: but it lacked as receiving, by the first device, a plurality of audio data streams from a plurality of microphones of the first device; and selecting, by the first device, a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to the second device, wherein the audio signals are from the first audio data stream.

	However, Gigandet et al. disclosed of the similar concept as receiving, by the first device, a plurality of audio data streams from a plurality of microphones of the first device; and selecting, by the first device, a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to a source, wherein the audio signals are from the first audio data stream (par [11-13]/according to proper orientation to a source then proper beam is selected). Thus, one of the ordinary skills in the art could have varied the device by adding such specific as orientation between the two devices and selecting including receiving, by the first device, a plurality of audio data streams from a plurality of microphones of the first device; and selecting, by the first device, a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to a source, wherein the audio signals are from the first audio data stream so as to output the signal output based on the highest detected channel sound. 

18. The device of claim 11, but the art lacked of the specific as wherein the one or more processors are configured to: receive a plurality of audio data streams from a plurality of microphones of the first device; and select a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to the second device, wherein the audio signals are from the first audio data stream.  

	However, Gigandet et al. disclosed of the similar concept as receive a plurality of audio data streams from a plurality of microphones of the first device; and select a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to the second device, wherein the audio signals are from the first audio data stream (par [11-13]/according to proper orientation to a source then proper beam is selected). Thus, one of the ordinary skills in the art could have varied the device by adding such specific as orientation between the two devices and selecting including receive a plurality of audio data streams from a plurality of microphones of the first device; and select a first audio data stream of the plurality of audio data streams, according to the determined orientation of the first device relative to the second device, wherein the audio signals are from the first audio data streamso as to output the signal output based on the highest detected channel sound. 

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0264251 A1) and Schoenberg et al. (US 2021/0072373 A1) and Crow et al. (US 10,721,571 B2).

3. The method of claim 1, but the prior art never specify as wherein the audio signals are received by the first device from an audio source separate from the second device, and wherein the audio signals correspond to an object located in proximity to the second device.  

	But the art as in Crow et al. disclose a way of audio communication including audio signals are received by the first device from an audio source separate from the second device, and wherein the audio signals correspond to an object located in proximity to the second device (fig.1 (102 vs 106); col.4 line 20-67. thus, one of the ordinary skills in the art could have modified the art by adding such aspect wherein audio communication including audio signals are received by the first device from an audio source separate from the second device, and wherein the audio signals correspond to an object located in proximity to the second device so as to collect the audio signal near user fo(hanbdr enabling intelligibility in a noisy environment. 

Claim(s) 13 which in substance disclose the same feature as in claim (s) 3 has been analyzed and rejected accordingly. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2022/0264251 A1) and Schoenberg et al. (US 2021/0072373 A1) and  Gigandet et al. (US 2021/0160613 A1) and kulavik et al. (US 10,064,038 B2).

19. The device of claim 18, although, lacking is regarding wherein the one or more processors are configured to: receive a request to pair with the second device; initiate pairing between the first device and the second device; and receive the plurality of audio data streams from the plurality of microphones of the first device responsive to successful pairing between the first device and the second device.  

But one shall be observed Kulavik et al. disclose of a processor associated with pairing including processor as being configured to: receive a request to pair with the second device; initiate pairing between the first device and the second device; and receive the audio from certain microphones of the first device responsive to successful pairing between the first device and the second device (fig.5; col.10 line 45-67/signal is sent to other for exchange according to pairing). Thus, one of the ordinary skills in the art could have modified the audio streams related to microphones by adding thereto such pairing aspect and responsive receive the audio signals accordingly so as to establish communication and exchange audio data accordingly. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654